Citation Nr: 0818448	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of right elbow fracture prior to February 1, 2005.

2.  Entitlement to an evaluation greater than 20 percent for 
right elbow fracture, evaluated as 10 percent disabling from 
February 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing has been made 
and is associated with the claims file.

This claim was the subject of a remand dated in February 
2007.


FINDINGS OF FACT

1.  The veteran's dominant hand is his right hand.

2.  Prior to February 1, 2005, the service-connected 
residuals of right elbow fracture are manifested by full 
range of forearm flexion, extension, supination and pronation 
with a five percent limitation of motion due to pain, 
fatigue, weakness and lack of endurance but absent findings 
of ankylosis, flail joint, or nonunion or malunion of the 
radius and ulna.  

3.  As of February 1, 2005, the service-connected residuals 
of right elbow fracture are manifested by limitation of 
forearm flexion to 120 degrees at its greatest and of 
extension to 30 degrees at its greatest and absent findings 
of ankylosis, flail joint, or nonunion or malunion of the 
radius and ulna.

4.  As of February 1, 2005, additional functional impairment 
results in approximately the equivalent of a limitation of 90 
to 100 degrees of flexion and 35 to 40 degrees of extension.  

5.  The veteran exhibits limitation of pronation 
approximating 65 degrees (50 degrees with additional 
functional impairment considered) and of supination 
approximating 70 degrees (55 degrees with additional 
functional impairment considered) beginning February 1, 2005, 
that has been found to be the etiological result of the 
inservice right elbow fracture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of right elbow fracture, prior to February 1, 
2005 are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206, 5207, 
5208 (2007).

2.  The criteria for an evaluation greater than 20 percent 
for residuals of right elbow fracture, beginning February 1, 
2005 are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 
5208 (2007).

4.  The criteria for a separate 20 percent evaluation, and no 
greater, for limitation of right forearm pronation as the 
result of the service connected right elbow fracture 
residuals, beginning February 1, 2005 are met.  38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5213 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice 
concerning the issues of increased evaluations in January 
2005.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  Subsequent 
additional notice concerning the laws regarding degrees of 
disability and effective dates was provided in March 2007, 
pursuant to the Board's February 2007 remand.

In a statement of the case dated in August 2004, the RO 
provided the laws and regulations governing the evaluation of 
arthritis and elbow impairment and, specifically, provided 
the rating criteria for diagnostic codes contemplating 
arthritis and other impairment of flail joint fracture.

This claim was remanded in February 2007, in part to provide 
the veteran appropriate notice.  The RO issued a letter in 
March 2007 and a supplemental statement of the case in 
November 2007 which included the criteria for limitation of 
forearm flexion and extension, and impairment of the ulna and 
radius.  

The veteran and his representative demonstrated their 
understanding of the criteria required for a higher 
evaluation in subsequent statements to the RO and in 
testimony provided before the undersigned Veterans Law Judge 
in May 2005.  Thus, any deficiency in notification has been 
cured by the knowledge of the veteran as to the requirements 
for an increased rating and the responsibilities concerning 
evidence gathering.   See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection was granted for residuals of right elbow 
and right wrist fracture in an August 1968 rating decision.  
The disability was evaluated as zero percent disabling, 
effective from December 1967.  In a September 1995 rating 
decision, the disabilities were divided and re-rated.  The 
residuals of right wrist fracture were separately described 
and evaluated as 10 percent disabling, effective in June 
1995.  The residuals of right elbow fracture were confirmed 
and continued as noncompensable.  In a March 2003 rating 
decision, the residuals of right elbow fracture were 
evaluated as 10 percent disabling, effective in July 2001.  
The veteran disagreed with the evaluation assigned.

In November 2007, the RO increased the evaluation assigned 
the residuals of right elbow fracture to 20 percent, 
effective February 1, 2005.  The 10 and 20 percent 
evaluations, respectively, have been confirmed and continued 
to the present.  The record thus presents two time periods, 
that prior to February 1, 2005 when a 10 percent evaluation 
was assigned, and that beginning February 1, 2005 when a 20 
percent evaluation was assigned.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The 10 percent evaluation assigned in March 2003 was assigned 
under 5209-5010 for joint fracture evaluated as arthritis.  
The 20 percent evaluation assigned in November 2007 was 
assigned under Diagnostic Code 5207 for limitation of forearm 
extension.  

Diagnostic Code 5209 affords a 20 percent rating for 
residuals of joint fracture with marked cubitus varus or 
valgus deformity or with ununited fracture of the head of the 
radius.  38 C.F.R. § 4.71a, DC 5209 (2007).

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the major forearm is rated 0 percent 
when limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 degrees, 30 percent 
when limited to 70 degrees and 40 percent when limited to 55 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007). 
Diagnostic Code 5207 concerns limitation of forearm 
extension. Limitation of extension of the forearm is rated 10 
percent when limited to 45 or 60 degrees, 20 percent when 
limited to 75 degrees, 30 percent when limited to 90 degrees 
and 40 percent when limited to 100 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5207 (2007).  Diagnostic Code 5208 
provides a 20 percent rating when flexion of the forearm is 
limited to 100 degrees and extension of the forearm is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5208 (2007).  Diagnostic Code 5213 concerns impairment of 
supination and pronation.  A 10 percent rating is warranted 
when supination is limited to 30 degrees or less.  A 20 
percent rating is warranted when motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation, or the hand is fixed near the middle of the arc or 
moderate loss of pronation, and a 30 percent rating is 
warranted when motion is lost beyond the middle of the arc, 
or the hand is fixed in full pronation.  A 40 percent rating 
is warranted when the hand is fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2007).    

A note following the criteria directs that in all forearm 
injuries evaluated under Diagnostic Codes 5205 through 5213, 
multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury are to be separately rated and 
combined, not to exceed rating for the loss of the use of the 
hand.  The RO has assigned a separate 10 percent rating 
effective in November 2002 for right ulnar nerve compression 
neuropathy associated with the residuals of right elbow 
fracture.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205 
through 5213.

VA examination conducted in March 2003 shows the veteran is 
right hand dominant.  The veteran complained of pain and pain 
on motion, and loss of strength.  The examiner measured range 
of right elbow flexion at zero to 145 degrees, right forearm 
supination at zero to 85 degrees, and right forearm pronation 
at zero to 80 degrees.  Results of X-rays evidenced 
degenerative changes with subchondral sclerosis and 
osteophytes.  On repeated motion and flare-ups, the examiner 
opined there would be a five percent loss of range of motion 
due to pain, fatigue, weakness, or lack of endurance.  
Tenderness was observed but there were no findings of edema, 
effusion, instability, weakness, redness, heat or abnormal or 
guarded movement.  X-rays showed degenerative changes.

In May 2005 the veteran testified before the Veterans Law 
Judge as to the pain he experienced due to his service-
connected right elbow disability.  He reported pain and pain 
on motion, weakness, inability to extend the right elbow 
fully, and loss of dexterity with an inability to grip and to 
carry things in his right, dominant arm.

VA treatment records show complaints of and treatment for 
right elbow pain and loss of strength, including with 
prescribed narcotic pain killers, throughout the time period 
under appeal.

VA examination conducted in February 2005 shows reports of 
decreased range of motion, daily pain, flare-ups, loss of 
dexterity and weakness.  The examiner measured range of right 
elbow motion at zero to 20 degrees extension with pain 
beginning at 20 degrees and zero to 120 degrees flexion with 
pain beginning at 110 degrees.  Increased limitation of 
motion, pain, fatigue, and weakness was observed upon 
repetitive motion.  The examiner specifically pointed out 
that the veteran complained of difficulty with dexterity in 
handling keys and other daily activities in his occupation as 
a corrections officer.  Results of X-rays evidenced 
degenerative joint disease.  Guarding and tenderness were 
observed but there were no findings of edema, redness, or 
heat.

VA examination was again conducted in July 2007, at which 
time the veteran reported constant pain without flare-ups, 
waxing and waning depending on activity.  Gripping, grabbing, 
lifting and carrying all caused escalation of symptoms.  The 
examiner measured range of motion in the right elbow as 
follows:  zero to 138 degrees flexion with complaints of pain 
throughout, minus 30 degrees full extension, zero to 70 
degrees supination, and zero to 65 degrees pronation.  Pain 
was present to palpation in the elbow, and pain was 
objectively measured on repeated motion, along with loss of 
gripping strength.  Repetitive motion was not found to 
immediately result in decreased range of motion.  The 
examiner noted the veteran could lift a maximum of 40 pounds 
with his right arm, but could not lift it above his waist.  
He also exhibited difficulty working with the right arm in an 
outstretched manner due to loss of grip strength, limited 
motion and weakened motion, as well as limited, painful, and 
weakened twisting and turning motion and loss of dexterity.

Results of X-rays revealed no significant radiographic 
finding, and the examiner noted mild arthritis in the right 
elbow.  Right forearm girth measured 11 inches as compared to 
11.25 inches on the left, and the examiner noted the presence 
of effusion.  However, the veteran was observed to have good 
voluntary motor control of the major muscle groups of the 
right upper extremity, shoulder, elbow, wrist, and fingers of 
the right hand.  Repetitive motion was observed to effect no 
change or character in range of motion of these muscles, and 
there were no findings of ankylosis or inflammatory 
arthritis.

The examiner further observed that the veteran was able to 
completely extend and flex all of the fingers of his right 
hand.  No limitation of finger motion, loss of motion, or 
loss of dexterity was exhibited in the right hand.  The 
examiner observed the veteran to exhibit good voluntary motor 
control of the major muscle groups of the fingers of the hand 
with no loss of voluntary muscle control.  

The examiner noted he had reviewed the claims file and 
concluded that the veteran would experience an additional 20 
percent functional loss, despite the lack of such finding 
during the clinical testing, based on the veteran's normal 
working conditions.  The examiner explained that this 
functional loss was in addition to that loss of function 
already shown during examination due to pain and pain on 
repetitive use.

The examiner opined that the veteran manifested additional 
ulnar nerve palsy, and that his present ulnar nerve 
condition, as well as the restrictive movement of the right 
elbow and wrist was most likely the caused by or the result 
of the service-connected right elbow disability which 
occurred in 1967.  

The Board observes that the veteran is already separately 
service connected for right ulnar nerve compression 
neuropathy associated with the residuals of his right elbow 
fracture.  Thus, no further consideration of this 
manifestation will be made in this decision.

However, consideration will be given to the manifestations of 
limitation of pronation and supination, as the examiner 
opined that this restrictive movement is the result of the 
service-connected right elbow disability. 

The examiner diagnosed no other ligament, tendon, or muscle 
impairment attributable to the service connected right elbow 
disability and inservice injury. 

Prior to February 1, 2005

Prior to February 1, 2005, the veteran's service-connected 
residuals of right elbow fracture were rated according to 
limitation of motion.  VA examination in March 2003 showed 
normal flexion, extension, supination and pronation.  See 
38 C.F.R. § 4.71, Plate I.  Thus, a compensable rating is not 
warranted under any of the schedular criteria based on 
limitation of motion of the elbow.  Further, Diagnostic Codes 
5205 for ankylosis, 5210 for nonunion of the radius and ulna, 
5211 for nonunion or malunion of the ulna and 5212 for 
nonunion or malunion of the radius are not for application as 
these conditions are not shown.  X-ray studies of the right 
elbow have consistently shown arthritis but no union 
deficiency and no bone fusion.   

However, the examiner in March 2003 estimated a five percent 
loss of motion due to pain, fatigue, weakness or lack of 
endurance.  In consideration of 38 C.F.R. § 4.7a, Diagnostic 
Code 5010 which provides that a 10 percent rating is to be 
assigned for arthritis of a joint affected by limitation of 
motion but not compensable under the appropriate diagnostic 
codes for the specific joint involved, and DeLuca, the 10 
percent rating was appropriately assigned for limitation of 
motion of the right elbow.  The Board concludes that the 10 
percent rating adequately compensates the veteran for the 
degree of disability shown prior to February 1, 2005.  Even 
considering the DeLuca elements, the evidence does not show 
limitation of motion that more nearly approximates the 
criteria for a 20 percent rating: that is, limitation of 
flexion to 90 degrees, limitation of extension to 75 degrees 
or even a combination of flexion limited to 100 degrees with 
extension limited to 45 degrees prior to February 1, 2005.  

The Board notes that in certain cases, separate and higher 
disability evaluations may be assigned for separate 
manifestations of disability that are not otherwise 
contemplated by the diagnostic code assigned.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 23-97 (July 1, 
1997; revised July 24, 1997).  

As noted above, the medical evidence demonstrates normal 
supination and pronation of the elbow prior to February 1, 
2005.  While in the present case, the movement and function 
of the forearm in pronation can be argued to be different 
from that of the movement required for flexion or extension, 
see VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005) (allowing 
separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 for the same knee joint where none of the symptomatology 
on which each rating is based is duplicative or overlapping), 
there is no basis for assigning a separate rating based on 
limited supination and/or pronation in this case.  The 
schedular criteria for a compensable rating have not been 
met, and the Board finds no basis for an additional 10 
percent to be assigned based on DeLuca considerations in 
addition to that already assigned above.



Beginning February 1, 2005

VA examination on February 1, 2005, demonstrated an increase 
in the complaints, symptoms and findings relative to the 
residuals of the right elbow fracture.  Flexion and extension 
were more limited and the veteran reported more difficulties 
at his employment due to his right elbow limitations.  VA 
examination in July 2007 also showed limited supination and 
pronation and an estimated 20 percent additional loss of 
function above that shown on objective demonstration.

Examination in February 2005 showed elbow flexion to 120 
degrees and extension limited to 20 degrees.  In July 2007, 
flexion was 138 degrees with extension to 30 degrees.  None 
of these findings warrants a compensable evaluation under 
Diagnostic Code 5206 for limitation of flexion or more than 
10 percent under Diagnostic Code 5207 for limitation of 
extension.  Consequently, a rating greater than 20 percent is 
not warranted.  Again, Diagnostic Codes 5205 for ankylosis, 
5210 for nonunion of the radius and ulna, 5211 for nonunion 
or malunion of the ulna and 5212 for nonunion or malunion of 
the radius are not for application as these conditions are 
not shown.  

However, in July 2007 the examiner estimated an additional 20 
percent functional loss.  Calculating the 20 percent 
functional loss, the limitation of motion reported would 
measure approximately 90 to 100 degrees flexion, 35 to 40 
degrees extension, 55 degrees supination, and 50 degrees 
pronation at its most limited.

This does not equate to an evaluation greater than 20 percent 
under the criteria.  Diagnostic Code 5206 contemplates a 20 
percent evaluation for such manifestations.  Under Diagnostic 
Code 5207 the limitation of extension does not warrant a 
compensable evaluation.  38 C.F.R. § 4.31, providing a zero 
percent evaluation where the schedule does not provide a zero 
percent evaluation for a diagnostic code and the requirements 
for a compensable evaluation are not met.  Moreover, 
Diagnostic Code 5208 specifically contemplates limitation of 
both flexion and extension, which would imply that separate 
evaluations are not to be assigned.  See 38 C.F.R. § 4.14.

A preponderance of the evidence is therefore against the 
assignment of an evaluation greater than 20 percent for the 
right elbow disability beginning February 1, 2005.

In consideration of Esteban, supra, the medical evidence 
beginning February 1, 2005 demonstrates limitation of 
pronation to approximately 50 degrees and of supination to 
approximately 55 degrees when considering additional 
functional limitation expressed in loss of motion.  The 
schedular criteria afford a 20 percent evaluation for loss of 
pronation beyond the last quarter of the arc under Diagnostic 
Code 5213.  A higher evaluation is afforded for loss of 
motion in the middle of the arc.  Considering the additional 
functional loss and DeLuca, the loss of pronation is 
tantamount to loss beyond the last quarter of the arc, and, 
therefore, the Board finds that the evidence supports the 
assignment of a separate 20 percent evaluation, and no 
greater, under Diagnostic Code 5213 for the limitation of 
pronation beginning February 1, 2005.  Loss of supination to 
a compensable is not shown, even considering the estimated 
additional functional loss.  38 C.F.R. § 4.31.

Summary

The disabling effects of pain, pain on motion, limited 
motion, effusion, weakness and loss of dexterity have been 
considered in evaluating the veteran's right elbow 
disability, as explained above and in accordance with DeLuca, 
supra.  The presence of all pertinent factors listed in 38 
C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a has been considered.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  The veteran avers, and the 
VA examiners agree, that the right elbow disability 
interferes with his employment.  And the observations of 
impairment have been recognized in the evaluations and 
separate, compensable evaluation herein assigned.  However, 
the record does not show that the veteran has required 
frequent hospitalization or that the right elbow, solely, has 
so markedly interfered with his employment as to present such 
an exceptional or unusual disability as to render impractical 
the application of the regular schedular criteria.  Thus, 
there is no basis to refer this case for consideration of an 
extraschedular rating. 


ORDER

An evaluation of in excess of 10 percent prior to February 1, 
2005, for the residuals of right elbow fracture, is denied

An evaluation greater than 20 percent for the residuals of 
right elbow fracture, beginning February 1, 2005, is denied.

A separate evaluation of 20 percent, and no greater, for 
limitation of right forearm pronation as the result of the 
service-connected residuals of right elbow fracture, 
beginning February 1, 2005, is granted subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


